Title: Abigail Adams to John Adams, 4 November 1794
From: Adams, Abigail
To: Adams, John


          
            my dearest Friend
            wedensday Quincy Novbr 4th 1794
          
          This is the first fair morning we have had since you left me. you must have had an unpleasent journey Sunday the afternoon was pleasent, but Monday & twesday very rainy. I was anxious to learn how the Election went in Boston and sent to inquire last Evening of mr Black if he had heard from Town, and to my great Satisfaction learnt that mr Ames was chosen there; by what majority I did not hear. the present Post will however inform you. the Influence of the Jacobines has received a blow in concequence of it. tis said Jarvis will lose his senses— the publick will be no looser if that should be the case. Austin came forward in a publication last week with his Name in which he declares he will not stand a candidate in oppostion to Jarvis, concequently all his party were united with Jarvises
          you will want to know how the Farming Buisness goes on. the orchard is all coverd with sea weed as you desired. this day will compleat the spreading of it. about 90 Bushels of potatoes have been dugg at the two places to day the Hands propose to finish the Beach meddow
          I am better than when you left me, So is Louissa. the Blister has proved very salutary in removing the pain from her stomack. I shall wish to hear soon from you. I forgot to request 2 Barrels of flower by the first vessel.
          Yours most affectionatly
          
            A Adams
          
         